ACCEPTED
                                                                                                     12-14-00204-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                 9/3/2015 4:14:29 PM
                                                                                                           Pam Estes
                                                                                                              CLERK




                                                                                  FILED IN
                                                                           12th COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                            9/3/2015 4:14:29 PM
                                       September 03, 2015                         PAM ESTES
                                                                                    Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Aaron Clement
       12-14-00204-CR

To The Honorable Clerk of the Court:

Please find enclosed a copy of the letter sent to my client regarding his right to file a PDR along
with a copy of the certified return receipt showing the mailing of the same.


                                             Sincerely,


                                             /s/Austin Reeve Jackson
                                     September 03, 2015


Aaron Clement
Inmate 01942984
Stevenson Unit
1525 FM 766
Cuero, TX 77954

Re: Opinion

Mr. Clement:

Please find enclosed a copy of opinion issued by the Court of Appeals in your case. The Court
has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

I would be happy to address any questions or concerns you have if you will simply let me know.

                                           Sincerely,


                                           Austin Reeve Jackson